[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
{¶ 1} This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
{¶ 2} Defendant-appellant Manuel Hall appeals the trial court's judgment convicting him of aggravated robbery in violation of R.C.2911.01(A)(1), with one gun specification, and three counts of robbery in violation of R.C. 2911.02(A)(2). He was convicted of these offenses following the entry of a guilty plea. Pursuant to an agreed sentence, Hall is currently serving eleven years with the Department of Corrections.
{¶ 3} After thoroughly reviewing Hall's record and the applicable law, Hall's appointed appellate counsel, pursuant to Anders v.California,1 has stated in his brief that he has found no errors in the proceedings below and has filed a motion to withdraw as counsel.
{¶ 4} Under Anders, this court is now charged with the task of independently reviewing the record for any prejudicial errors that would warrant the reversal of Hall's convictions. The plea and sentencing transcripts reveal that Hall understood the import and consequences of his plea of guilty, as required by Crim.R. 11(B) and Crim.R. 11(C)(2). Thus, after reviewing the entire record, we conclude that prejudicial error did not attend the proceedings below, and we hold that there are no grounds to support a meritorious appeal. The judgment of the trial court is, therefore, affirmed, and appellate counsel's motion to withdraw is overruled.
{¶ 5} Although we have concluded that this appeal is frivolous pursuant to App.R. 23 and is without "reasonable cause" under R.C. 2505.35, we refrain from taxing costs and expenses against Hall because it is clear from the record that he is indigent.
{¶ 6} Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Gorman and Winkler, JJ.
1 (1967), 386 U.S. 738, 87 S.Ct. 1396.